Continuation of 12:
Applicant’s Arguments 1: Applicant’s argument page 11, recites “A. All of the pending rejections are in error because the Office has not established that the relied-upon subject matter in Won is prior art. All of the pending rejections rely at least in part on Won (US 2015/0327143). But, because Won has a filing date (8 May 2015) that falls after the effective filing date of the present application (7 November 2014), Won is prior art to the present claims only to the extent that subject matter in Won relied upon by the Office is also present in the Korean patent application (10-2014-0054815) to which Won claims priority. However, there is no English-language translation of Won's Korean priority application on the record, which means that the Office has not met its burden of showing that the relied-upon subject matter in Won is actually prior art to the present claims. The Applicant previously pointed this out to the Office, and requested that the Office obtain an English-language translation of Won's priority application, make that translation part of the official record, and demonstrate where the relied-upon subject matter from Won can be found in the priority application. The Office still has not done so, with the Final Office Action arguing that the Hilmer doctrine does not apply” ... 
Examiner’s response 1: The examiner respectfully disagrees. Won’s PGPub 2015/0327143 A1 and it’s corresponding US application 14/707,597 claimed the 
Applicant’s Arguments 2: Applicant’s argument page 13, recites “B. Even if the relied-upon subject matter in Won is prior art, the rejections of independent claims 47 and 66 are improper, for at least two separate reasons. Representative claim 47 is directed to a method in a network node operating in a first radio access network (RAN) according to a first radio access technology (RAT). This method includes receiving a handover request for a user equipment (UE) from a cell in a second RAN operating according to a second RAT. After handover of the UE to a cell in the first RAN, the network node configures the UE to measure one or more frequencies corresponding to the second RAN. The network node identifies one or more detected cells for which measurement results exceed a measurement threshold and sends a handover report towards the second RAN. This handover report comprises, for at least one of the identified detected cells, a physical cell identifier for the detected cell and a frequency identifier for the detected cell. 1. Uemura does not disclose or suggest the "report" described by the claims -The Final Office Action asserts that Won discloses a network node that receives a 
 Examiner’s response 2: The examiner respectfully disagrees. The examiner’s rejections are based on the claim limitations those are recited in the body of the claim. And the examiner must interpret each limitation of the claim under broadest reasonable interpretation. Won does not explicitly disclose: the handover report comprising, …. a physical cell identifier for the detected cell and a frequency identifier for the detected cell. However, Uemura teaches in fig 6 and 11, step S2, para [0156], the measurement report message includes at least a satisfied handover condition and information (a cell ID and a frequency band, or 
Applicant’s Arguments 3: Applicant’s argument page 16, recites “C. Even if the relied-upon subject matter in Won is prior art, the rejections of independent claims 57 and 76 are also improper for additional reasons. The rejections of claims 57 and 76 should be withdrawn for substantially the same reasons given above. The Final Office Action again relies on the "HO report" described in Won's paragraph 0067, but again acknowledges that Won does not disclose that this report includes, for at least one cell detected by the UE, a physical cell identifier and frequency” …
Examiner’s response 3:	In response, see the examiner’s response 2.
Applicant’s Arguments 4: Applicant’s argument pages 18-21, recites “D. Several of the rejections of dependent claims should be withdrawn for additional reasons not addressed by the Final Office Action. Each of the pending rejections of dependent claims should be withdrawn for at least the same reasons given above for their respective parent claims. At least some of these rejections should be 
 Examiner’s response 4: The examiner respectfully disagrees. MPEP: 2141.02. VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 
In response: Won teaches in fig 3, step 310, para [0049], where, the HO request message may include at least one of routing information about the source RAP 110a, a measurement quantity related to the source RAN 113a, a reporting threshold used in analyzing the measurement result of the measurement quantity, a duration over which the target RAP 11 Ob should collect a measurement result from the UE 100 after a successful inter-RAN handover, and a measurement frequency bandwidth. Therefore, Won teaches all the argued limitation. Hence the arguments are traversed.

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                              

/KIBROM T HAILU/Primary Examiner, Art Unit 2461